DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This nonfinal action is in response to the RCE field on 12/17/20. New grounds of rejection is introduced to address the added limitation of scattering caused by the faceted reflector.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipkens et al. (US 2014/0319077 A1) 
Lipkens discloses a device that is capable of (Fig.1 and [0002]) washing particles, comprising:
A flow chamber (Fig.1:10); 
At least one ultrasonic transducer (Fig.1:12) coupled to the flow chamber and including a piezoelectric material [0069] that is configured to be driven to generate a multi-dimensional acoustic standing wave [0080] in the flow chamber; and 
.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lipkens et al. (US 2014/0319077 A1) in view of Kunkel et al. (US 2014/0204717 A1).
Lipkens discloses a device that is capable of (Fig.1 and [0002]) washing particles, comprising:
A flow chamber (Fig.1:10); 
At least one ultrasonic transducer (Fig.1:12) coupled to the flow chamber and including a piezoelectric material [0069] that is configured to be driven to generate a multi-dimensional acoustic standing wave [0080] in the flow chamber; and 
A faceted reflector ([0021]; the non-planar surface of the reflector is considered as having multiple surfaces of faces) opposite the at least one ultrasonic transducer (Fig.1:12 and 17).
Lipkens et al. appears silent to explicitly disclose that the non-planar reflector (faceted reflector) is configured to scatter the multi-dimensional acoustic wave.
Kunkel et al. discloses an ultrasound probe that includes a multi-facet layer (Fig.3:74 and 76; [0048-0053]) having protrusions and recesses ([0048]; the protrusions and recesses are considered as faceted reflectors) since such structures scatter the ultrasound waves very effectively and is achieved with very high manufacturing advantages [0020-0021]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Kunkel et al. protrusions/recesses reflectors to Lipkens et al. device since such structures scatter the ultrasound waves very effectively and is achieved with very high manufacturing advantages.

9.	Claims 21-22are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens et al. (US 2014/0319077 A1) in view of Kunkel et al. (US 2014/0204717 A1) as applied to claim 20, and further in view of Peterson et al. (US 4,983,189).
Regarding claims 21-22, the combined Lipkens et al. appears silent to disclose a two-way drain port and an outflow selector valve.
Peterson et al. discloses a drain port (either of 162 or 172 in Fig.7B that are capable of being operated as a wash inlet and as a concentrate outlet) configured to operate as a wash inlet and a concentrate outlet, and an outflow selector valve (Fig.6:139, 141) connected to the drain port (Fig.6:138 or 140). Peterson et al. discloses that such a structure continuously separate various materials from a fluid flow system when the materials exhibit physical properties (col.1, lines 24-28). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Peterson et al. drain port/outflow selector valve to the combined Lipkens et al. device in order to provide a structure that continuously separate various materials from a fluid flow system when the materials exhibit physical properties.
10.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens et al. (US 2014/0319077 A1) in view of Ward et al. (US 7,837,040 B2), and further in view of Kunkel et al. (US 2014/0204717 A1).
Regarding claim 1, Lipkens et al. discloses a method of trapping [0065] particles, the method comprising:
Providing an initial mixture of a first media and particles ([0069]; first media is considered as the solvent) to a chamber of an acoustophoretic device, the acoustophoretic device including at least one ultrasonic transducer that includes a piezoelectric material [0069]; and

Lipkens et al. discloses trapping and holding the particles [0065 and 0069] then discharging the particles. Lipkens et al. further discloses a faceted reflector ([0021]; the non-planar surface of the reflector is considered as having multiple surfaces of faces) opposite the at least one ultrasonic transducer (Fig.1:12 and 17).
However, Lipkens et al. appears silent to disclose the step washing the particles with a second media to wash the first media out of the chamber, and appears silent to explicitly disclose that the non-planar reflector (faceted reflector) is configured to scatter the multi-dimensional acoustic wave.
Ward et al. discloses a method used to separate, concentrate, trap or focus particles in fluid using ultrasonic standing waves (col.2, lines 1-3). Ward et al. further teaches that while the particles and/or cells are trapped they are washed (flowing a second medium) or exposed to other fluids and/or reagents (col.1, lines 24-26 and col.4, lines 46-49; the washing of the trapped particles is considered to inherently wash the first media out of the flow chamber) in order to provide particles that are used in numerous different types of applications (col.1, lines 16-20). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Ward et al. washing step to Lipkens et al. method in order to provide particles that are used in numerous different types of applications.
Ward et al. appears silent to disclose the use of a faceted reflector.
Kunkel et al. discloses an ultrasound probe that includes a multi-facet layer (Fig.3:74 and 76; [0048-0053]) having protrusions and recesses ([0048]; the protrusions and recesses are considered as faceted reflectors) since such structures scatter the ultrasound waves very effectively and is achieved 
Regarding claim 4, the particles in Lipkens et al. ([0069]; Fig.1:15 and 16) are considered microcarriers.
Regarding claim 6, Lipkens et al. discloses concentrating the particles (active ingredients) in the initial mixture [0063].
Regarding claim 11, Lipkens et al. discloses conducting a spectrophotometer process on the flow chamber [0101 and 0111] to determine wash efficacy. 
Regarding claims 5 and 7-8, Lipkens does teach concentrating the particles [0063] of the initial mixture. The initial mixture has undisclosed inherent density values and also has an inherent concentrate volume values. Also, the final mixture [0063] has undisclosed inherent density and concentrate volume values. 
Lipkens et al. appears silent to disclose the density and concentrate values of the initial and the final mixtures. However, one of ordinary skill in the art would readily recognize that different pharmaceutical ingredients will have different initial and final density and concentrate values depending on the compounds and the intended applications. Therefore, the issue of changing Lipkens et al. inherent initial and final density and concentrate values to different values is an obvious matter that depends on the compounds and their intended applications. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to change Lipkens et al. inherent initial and final 
Regarding claims 2-3 and 9-10, Lipkens et al. appears silent to disclose the use of a wash or a buffer solution.
Ward et al. discloses a method used to separate, concentrate, trap or focus particles in fluid using ultrasonic standing waves (col.2, lines 1-3). Ward et al. further teaches that while the particles and/or cells (col.4, lines 46-49) are trapped they are washed (col.1, lines 25-26; reagents are considered buffer or biocompatible solutions) or exposed to other fluids and/or reagents (col.1, lines 24-26 and col.4, lines 46-49; the washing of the trapped particles is considered to inherently wash the first media out of the flow chamber) in order to provide particles that are used in numerous different types of applications (col.1, lines 16-20). In addition, the wash output solution of Ward et al. wash process will have an inherent cell density such that the cell density will vary from one compound or cell to another depending on the intended application. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Ward et al. washing step to Lipkens et al. method in order to provide particles that are used in numerous different types of applications.
11.	Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens et al. (US 2014/0319077 A1) in view of Warner et al. (US 2014/0193381 A1), and further in view of Kunkel et al. (US 2014/0204717 A1).
Regarding claim 12, Lipkens et al. discloses a method of recovering particles [0063] from an analyte solution/fluid stream [0069], comprising:
Feeding an initial mixture of the analyte solution/fluid stream [0069] to a flow chamber [0069] of an acoustophoretic device (Fig.1), the acoustophoretic device including at least one 
Driving the at least one ultrasonic transducer [0063] to generate a multidimensional acoustic standing wave [0080] in the flow chamber, resulting in a three-dimensional acoustic radiation force [0063] exerted on the particles [0068];
Retaining the particles from the initial mixture in the multi-dimensional acoustic standing wave to concentrate [0065] the particles; and 
A faceted reflector ([0021]; the non-planar surface of the reflector is considered as having multiple surfaces of faces) opposite the at least one ultrasonic transducer (Fig.1:12 and 17).
Lipkens et al. appears silent to disclose the density and concentrate values of the initial and the final mixtures, and appears silent to explicitly disclose that the non-planar reflector (faceted reflector) is configured to scatter the multi-dimensional acoustic wave.
However, one of ordinary skill in the art would readily recognize that different pharmaceutical ingredients will have different initial and final density and concentrate values depending on the compounds and the intended applications. Therefore, the issue of changing Lipkens et al. inherent initial and final density and concentrate values to different values is an obvious matter that depends on the compounds and their intended applications. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to change Lipkens et al. inherent initial and final density and concentrate values to different values, at least 25 times greater than the density of the initial mixture, in order to provide pharmaceutical products to various different medical and other different scientific applications.
Lipkens et al. appears silent to disclose using cells, and appears silent to explicitly disclose that the non-planar reflector (faceted reflector) is configured to scatter the multi-dimensional acoustic wave.

Warner et al. discloses concentrating a therapeutic agent [0040] that includes cells [0005] using acoustophoresis device [0026] in order to provide a transferring method for a broad range of therapeutic agents from one fluid medium to another [0008]. Warner et al. further teaches that cell preparations can be washed [0004] using a wash buffer [0017]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add another type of particles -cellular therapeutic agents- to Lipkens et al. method in order to provide a transferring method for a broad range of therapeutic agents from one fluid medium to another.
Warner et al. appears silent to disclose the use of a faceted reflector.
Peterson et al. discloses a method of separating various materials from a fluid flow system (col.1, lines 20-28) using piezoelectric transducers (col.13, lines 31-34) where the method include the use of a faceted reflector (Fig.7B:160; and col.19, lines 22-27; the pyramid is considered as the faceted reflector) since this type of reflector increases the number of segregated particles per unit volume (col.19, lines 41-52). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Peterson et al. faceted reflector to the combined Lipkens et al. method since this type of reflector increases the number of segregated particles per unit volume.
Kunkel et al. discloses an ultrasound probe that includes a multi-facet layer (Fig.3:74 and 76; [0048-0053]) having protrusions and recesses ([0048]; the protrusions and recesses are considered as faceted reflectors) since such structures scatter the ultrasound waves very effectively and is achieved with very high manufacturing advantages [0020-0021]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Kunkel et al. protrusions/recesses reflectors to 
Regarding claim 17, Lipkens et al. discloses an acoustophoretic device (Fig.1), comprising:
A flow chamber (Fig.1:10);
At least one ultrasonic transducer (Fig.1:12) coupled to the flow chamber and including a piezoelectric material [0069] that is adapted to be driven to generate a multi-dimensional acoustic standing wave [0080]; and
A faceted reflector ([0021]; the non-planar surface of the reflector is considered as having multiple surfaces of faces) opposite the at least one ultrasonic transducer (Fig.1:12 and 17).
Lipkens et al. appears silent to disclose using a thermoelectric generator thermally coupled to the at least one ultrasonic transducer, and appears silent to explicitly disclose that the non-planar reflector (faceted reflector) is configured to scatter the multi-dimensional acoustic wave.
Warner et al. discloses concentrating a therapeutic agent [0040] that includes cells [0005] using acoustophoresis device [0026] in order to provide a transferring method for a broad range of therapeutic agents from one fluid medium to another [0008]. Warner et al. further discloses using a thermoelectric generator [0060] coupled to the transducer in order to cool the vibration transducer and/or avoid excessive heating of the therapeutic agents or media [0060]. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add a thermoelectric generator to Lipkens et al. device in order to cool the vibration transducer and/or avoid excessive heating of the therapeutic agents or media.
Warner et al. appears silent to disclose the use of a faceted reflector.
Kunkel et al. discloses an ultrasound probe that includes a multi-facet layer (Fig.3:74 and 76; [0048-0053]) having protrusions and recesses ([0048]; the protrusions and recesses are considered as 
Regarding claims 13-15, Lipkens does teach concentrating the particles [0063] of the initial mixture. The initial mixture has undisclosed inherent density values and also has an inherent concentrate volume values. Also, the final mixture [0063] has undisclosed inherent density and concentrate volume values. 
Lipkens et al. appears silent to disclose the density and concentrate values of the initial and the final mixtures. However, one of ordinary skill in the art would readily recognize that different pharmaceutical ingredients will have different initial and final density and concentrate values depending on the compounds and the intended applications. Therefore, the issue of changing Lipkens et al. inherent initial and final density and concentrate values to different values is an obvious matter that depends on the compounds and their intended applications. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to change Lipkens et al. inherent initial and final density and concentrate values to different values in order to provide pharmaceutical products to various different medical and other different scientific applications.
Regarding claim 16, Lipkens et al. appears silent to disclose the step of washing the particles.
Warner et al. discloses concentrating a therapeutic agent [0040] that includes cells [0005] using acoustophoresis device [0026] in order to provide a transferring method for a broad range of therapeutic agents from one fluid medium to another [0008]. Warner et al. further teaches that cell 
Regarding claims 18-19, the flow chamber of Lipkens et al. device is capable of holding a volume of about 25 mL to about 75 mL; and the flow chamber is also capable of a cell capacity of about 4 billion to about 40 billion cells.
Response to Arguments
12.	Applicants’ arguments see pages 6-10 of the Remarks section, filed on 12/17/20, with respect to the rejections of claims 20, 1, 12, and 17 under anticipation and obviousness have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kunkel et al. 
Lipkens et al. discloses a faceted reflector ([0021]; the non-planar surface of the reflector is considered as having multiple surfaces of faces), but appears silent to explicitly disclose that the non-planar reflector (faceted reflector) is configured to scatter the multi-dimensional acoustic wave.
Kunkel et al. discloses an ultrasound probe that includes a multi-facet layer (Fig.3:74 and 76; [0048-0053]) having protrusions and recesses ([0048]; the protrusions and recesses are considered as faceted reflectors) since such structures scatter the ultrasound waves very effectively and is achieved with very high manufacturing advantages [0020-0021]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Kunkel et al. protrusions/recesses reflectors to Lipkens et al. device since such structures scatter the ultrasound waves very effectively and is achieved with very high manufacturing advantages.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798